           Case 1:20-cv-02481-LGS Document 67 Filed 01/19/21 Page 1 of 1



                              The application is GRANTED. Opt-in plaintiff Sapir Ngom is removed from
                              this case.
 Camilo M. Burr
 cburr@faruqilaw.com
                              SO ORDERED
 VIA ECF
                            Dated: January 19, 2021
 The Honorable Lorna G. Schofield New York, New York
 United States District Court
 Southern District of New York
 40 Centre Street
 Courtroom 1106
 New York, New York 10007

        Re: Molina, et al. v. Huaxcuaxtla Restaurant Corp., et al., No. 1:20-cv-2481-LGS

 Dear Judge Schofield:

        We represent Plaintiffs in the above-referenced action and write to respectfully request
 Your Honor remove the Consent to Join form filed on behalf of Sapir Ngom (ECF Nos. 24 to 24-
 1) from the docket and withdraw Mr. Ngom from this case.

         On June 2, 2020, Mr. Ngom contacted Plaintiffs’ counsel seeking to join the lawsuit. Mr.
 Ngom believed that he had claims against El Cerrito Restaurant (“El Cerrito”), a defendant in this
 case. Upon further investigation, it became apparent that Mr. Ngom did not work for El Cerrito
 and likely confused this restaurant with another restaurant where he may have worked. Deposition
 testimony and documents exchanged in this case confirm that Mr. Ngom likely never worked for
 Defendants.

         Upon further inquiry into this matter with Mr. Ngom, he advised that he no longer wished
 to be contacted. We attempted to obtain a withdrawal form; however, Mr. Ngom (in no uncertain
 terms) directed us to stop calling him. Out of an abundance of caution, Plaintiffs’ counsel also
 mailed and emailed Mr. Ngom; but he never responded.

         Based on the foregoing, Plaintiffs’ counsel respectfully request that the Consent to Join
 form filed on behalf of Sapir Ngom (ECF Nos. 24 to 24-1) be removed from the docket and that
 Mr. Ngom be withdrawn from this case.

        Plaintiffs’ counsel conferred with Defendants’ counsel on this issue. Defendants’ counsel
 advised that Defendants have no objection to this filing.

        We thank Your Honor for the Court’s time and attention to this matter.

                                           Respectfully submitted,



                                               Camilo M. Burr
cc: Counsel of Record (via ECF)
